PER CURIAM:
Epitomized Opinion
The indictment charged the plaintiff in error with producing a “miscarriage.” The jury reported, in words substantially as follows: “We find the defendant guilty of abortion as charged in the indictment,” which would mean, miscarriage as charged in the indictment. These words, as commonly used, are interchangeable terms, and the distinction is so technical that the court cannot for this reason alone declare that there was error in the record below. We are satisfied that no prejudice was done the defendant by the verdict and that substantial justice was done, and the judgment of the court is affirmed.